 THE D & MCOMPANY173The D & M Company,a division of The BaldtCorporationandOil,ChemicalandAtomicWorkers InternationalUnion,AFL-CIO. Case22-CA-3904February 16, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn November 26, 1969, Trial Examiner CharlesW.SchneiderissuedhisDecisionintheabove-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfairlabor practices within the meaning of the NationalLaborRelationsAct,asamended,andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and supporting brief, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, The D & MCompany, A Division of The Baldt Corporation,Milltown,New Jersey, its officers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe IssueThe Representation Proceeding'Upon a petition filed under Section 9(c) of the NationalLabor Relations Act (29 U.S.C.A. 159(c)) on March 6,1969, by Oil, Chemical and Atomic WorkersInternationalUnion, AFL-CIO, herein called the Union, and pursuantto a stipulation for certification upon consent electionthereafter executed by the Union and D & M Company, adivisionofThe Baldt Corporation, herein called theRespondent, and approved by the Regional Director onMarch 18, 1969, an election by secret ballot wasconducted on April 10, 1969, among all production andmaintenance employees employed by the Respondent atitsMilltown,New Jersey, location during the payrollperiodendingmidnight,Sunday,March 16, 1969,excludingofficeclericalemployees,professionalemployees, watchmen, guards and supervisors as definedin the Act.Of the approximately 213 eligible voters 198 cast validballots, of which 103 were for the Union; 92 were againsttheUnion, 3 were challenged, and none were void. Thechallengeswere not sufficient in number to affect theresults of the election.On April 17, 1969, the Respondent filed timelyobjections to conduct affecting results of the election. Inbrief,theseobjectionsalleged that union agents andprotagonists engaged in conversations and electioneeringamong those employees waiting to vote at a time after thepolls were scheduled to open but prior to actual opening.The objections further alleged threats to an employee byunion protagonists, improper election propaganda from adischarged prounion employee, and manipulation of theBoard's procedures in order to appeal to the sympathy ofthe Respondent's employees.In accordance with the Board's Rules and Regulations,theRegionalDirector investigated theRespondent'sobjections and onMay 21, 1969, issued his report onobjections in which he recommended to the Board that theobjections be overruled in their entirety and that theUnionbecertifiedastheexclusivebargainingrepresentative of the employees in the appropriate unit.Thereafter on June 10, 1969, the Respondent filed timelyexceptions to the Regional Director's report on objectionswith the Board in Washington, D.C., along with a brief insupport thereof.TheRespondent requested that theelection be set aside, or in the alternative that a hearingbe held on its objections.On August 26, 1969, the Board issued a Decision andCertification of Representative in which it stated that ithad considered theRegionalDirector'sreportonobjections, the exceptions and brief, and the entire recordin the case, and adopted the Regional Director's findingsand recommendations. The Board further said that, in itsopinion, the Respondent's exceptions raised "no materialor substantial issues of fact or law which require reversalof the Regional Director's findings and recommendationsor necessitate a hearing in this proceeding." ConsequentlytheBoard certified theUnionasthebargainingrepresentative of the employees in the appropriate unit.CHARLES W.SCHNEIDER,TrialExaminer: The casearises on a motion for summary judgment filed by counselfor the General Counsel upon an admitted refusal by theRespondent to bargain with the certified Charging Union,the Respondent contending that it was improperly denieda hearing on its objections to the election in the relatedrepresentation case and that the certification of the Unionis therefore invalid.'Official noticeis taken of the record in the representation'proceeding,Case 22-RC-4308,as the term "record"isdefined in Sec.102.68 and102.69(f) of the National Labor Relations Board'sRules and RegulationsandStatementsofProcedure,Series8,asamendedSeeLTVElectrosystems, Inc,166NLRBNo. 81, enfd 388F.2d 683 (C A 4);Golden AgeBeverageCo.167NLRBNo. 24,enfd.415 F 2d 26 (C.A. 5);IntertypeCo v. Penello,269 F Supp 573 (D.C. Va.),IntertypeCo v.N L R B. 401F.2d 41 (C.A. 4);Follett Corp. et al,164 NLRB No 47,enfd 397 F.2d 91 (C A 7), Sec 9(d) of the NationalLaborRelations Act.181NLRB No. 33 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Unfair Labor Practice CaseOn September 8, 1969, the Union filed the chargeinvolved in the instant case in which it alleged that sinceon or about September 4, 1969, the Respondent had failedand refused to bargain with the Union.On September 19, 1969, the General Counsel, by theRegional Director for Region 22, issued a complaint andnotice of hearing alleging that Respondent had committedunfair labor practices in violation of Sections 8(a)(1) and(5) and 2(6) and (7) of the Act by refusing to bargain withthe Union upon request. In due course, on September 29,1969, the Respondent filed its answer to the complaint inwhich it admitted certain material allegations of thecomplaintbutdeniedothers.Thus, the Respondentadmitted its refusal to bargain with the Union followingthe certification, but denied the representative status oftheUnion.The answer asserted specifically that theelection was invalid and void by reason of conduct by theUnion and union protagonists which interfered with a freechoice by employees. Further the Respondent stated thatthe Board violated its rules and regulations and proceduraldue process in the representation case by (1) rejectingwithout a hearing the issues raised by the Respondent, (2)ignoringevidence,and (3) failing to consider thecumulative effect of incidents bearing on the validity ofthe election.Under date of October 9, 1969, counsel for the GeneralCounsel filed a motion for summary judgment andmemorandum in support of motion for summaryjudgment, in which he contended that the pleadings,considered together with the official Board record in therepresentationproceeding, raise no issues requiring ahearing,and that therefore Respondent had no validdefense to the complaintOn October 10, 1969,I issued anOrder to Show CauseonGeneralCounsel'smotion for summary judgment,returnable October 27, 1969, and subsequently extended toNovember 6, 1969, at the request of the Respondent andwithout objection. The Respondent has filed a response inopposition toGeneralCounsel'smotion.No otherresponses have been received.Ruling on Motion for Summary JudgmentTheRespondent opposes the motion for summaryjudgment for reasons stated hereinafter.ItisestablishedBoard policy, in absence of newlydiscovered or previously unavailable evidence or specialcircumstances not to permit litigation before a TrialExaminer in a complaint case of issues which were orcould have been litigated in a prior related representationproceeding.'This policy is applicable even though noformal hearing on objections has been provided by theBoard. Such a hearing is not a matter of right unlesssubstantial and material issues are raised.'The Board hasdetermined that the Respondent's objections presented nosuch issues here.'Krieger-Ragsdale& Co.Inc.159NLRB 490, enfd.379 F.2d 517(C.A. 7), cert denied 389 U S 1041;N L R B v. Macomb Pottery,376F.2d 450 (C.A.7);Howard Johnson Company,164NLRB No. 121,Metropolitan LifeInsuranceCompany,163 NLRB No 71 SeePittsburghPlate GlassCo v NL.R B.313 U.S 146, 162 (1941); NLRB Rules andRegulations,Sec 102.67(f) and 102.69(c).'O K Van and Storage, Inc.127 NLRB 1537, enfd. 297 F 2d 74 (C A5)."If there is nothing to hear,then a hearing is a senseless and uselessformality."See alsoN L R B v. Bata ShoeCo.377 F 2d 821, 826 (C A4), ". . . there is no requirement,constitutional or otherwise,that there beThe Respondent's contentions stated in its response tothe order to show cause may be summarized as follows-(1)That summary judgmentisunusualand should begranted only where the objective facts and inferences to bedrawn therefrom are so clear as to leave only a questionof law to be resolved. Further, that summary judgment isnot to be used where a state ofmind,motive, or intent areinvolved.(2) That summary judgment is not appropriate here forthereason thatgenuine issueswere raised in theRespondent's objections to the election, which requirehearing. Further, citingN L R.B v. Harrah's Club,403F.2d 865, 870 (C.A. 9), the Respondent states that theburden ofdeterminingwhether substantial and materialissueswere decided withouthearing inthe representationcase ison the Trial Examiner, and that the Board's ruleagainstrelitigationof representationissuesdoes notprevent the Trial Examiner from determining whethergenuine issuesof fact exist requiring hearing.(3) That theBoard's findings of fact in ruling on theRespondent's objections to the election were erroneous;and that the Board found that there was no evidence toestablish certain conduct relied upon by the Respondent,when in fact the Respondent had submitted specificevidence of such conduct.These contentions do not bar the entry of summaryjudgment by a Trial ExaminerAdmittedly summary judgmentis an unusualprocedureand isto be granted only where the facts are clear andthere remains only the question as what conclusions of laware to be drawn. In the instant case the facts found by theBoard are clear, and from those facts and the admissionsof the Respondent it follows that the Respondent hasfailed to bargain with the representative of its employees.The Board's findings are binding on the Trial Examinerand may not be reviewed by him in the absence of new orpreviously unavailable evidence or specific circumstances- none of which are alleged here. I find noquestion as tostate of mind, motive, or intent which would raise anyfactual issues requiring hearing If such questions had anybearing on disposition of the Respondent's objections tothe election, they were necessarily resolved by the Board'sdismissalof the objections.Accepting theBoard'sdisposition of the representation case, thereisnoissue ofmotive, intent or state of mind relevant to the allegationsof the complaint.It is true that the opinion in theHarrah's Clubcasestates that the Trial Examiner there had "authority toconsider and decide whether there was a substantial andmaterial issueof fact crucial to the determination of thepropriety of certification of the election results." I am notpersuaded, however, that the court was thereby declaringthat theBoard'sTrialExaminers have a general andplenaryauthority to review the Board's decisions inrelated representation cases if they deem the decisionserroneous, or to ignore the Board's interlocutory orders inunfair labor practice cases. In theHarrah'scase theRespondent sought permission of the Board during thehearing before the Trial Examiner to appeal a ruling oftheTrialExaminer excluding evidence offered by theRespondent bearing on the merit of the objections to theelection.TheBoarddeniedsuchpermissionandultimately,initsfinaldecision,affirmed the TrialExaminer's rulings.' If the portion of theHarrah's Cluba hearing in the absence of substantial and material issues crucial todetermination of whether NLRB election results are to be accepted forpurposes of certification "'Harrah'sClub,et al,158 NLRB758, 759 THE D & MCOMPANY175opinion referred to above is to be taken literally, as theRespondent suggests, the Trial Examiner would be free toreview the Board's determinations in representation cases,and at liberty to disregard the Board's rulings oninterlocutory appeals from orders of the Trial Examiner. Ihesitate to ascribe such intent to the court.With allrespect, I am compelled to observe that principles oforderly administration of the Act require that the TrialExaminer follow the precedents, policies, and orders of theBoard applicable to the particular proceeding. Due processto the parties is assured in their right to request the Boardforreconsideration,and thereafter to review of theBoard's Decision in the court of appeals.'The remaining contentions of the Respondent, that theBoard'sfindingsoffactwereerroneous,and itsrestatementof positions previously advanced in therepresentationproceeding,are in effect reiteration ofcontentions already considered by or before the Board inthe representation proceedingSince the Respondent offers no new or previouslyunavailable evidence and no special circumstances areapparent, it is found that all material issues raised by thecomplaint have either been decided by the Board in therepresentationproceedingorareadmittedby theRespondent. There thus being no matters requiring anevidential hearing, the motion for summary judgment isappropriate and is granted. Upon the record before me Imake the following further:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all times materialherein, a corporation duly organized under, and existingby virtue of, the laws of the State of Delaware.Atalltimesmaterialherein,Respondenthasmaintained its principal office and plant at 40 WashingtonAvenue, Milltown, New Jersey, herein called the Milltownplant, and is now and at all times material herein has beencontinuously engaged at said plant and at its servicecenterinSimpsonville,SouthCarolina,inthemanufacture, sale, and distribution of draw twist "pirns"and plastic sleeves and related products. Respondent'sMilltown, New Jersey, plant is the only facility involved inthis proceeding.In the course and conduct of Respondent's businessoperationsduringthepreceding12months,saidoperations being representative of its operations at alltimesmaterialherein,Respondentcausedtobemanufactured, sold and distributed at said Milltown plant,products, goods and materials valued in excess of $50,000of which, products, goods and materials valued in excess'Apart fromthe Board'spolicy, referredto above and modified in theNational Labor Relations Board'sRules and Regulations and Statementsof Procedure,Series8,asamended,Sec102.67(f),forbidding therehtigation of representation issues in subsequent related unfair laborpractice proceedings,the Board has repeatedlyheld that TrialExaminersmustfollowBoard precedent until it is overruledby theBoard or theSupreme Court(Prudential InsuranceAgents,119NLRB 768,RancoInc, 109 NLRB998, fn8;Lenz Co,153 NLRB 1399), even though theremay be contrary authority in the court of appeals(IowaBeef Packers.144NLRB615).While failure of theBoard to seek certiorari may constituteacquiesenceby theBoard to the court's view in that circuit,even thoughthe Board may disagree with it(Teamsters Local 390,119 NLRB 852;Armco, Inc,155NLRB551), the TrialExaminermay not givesignificance to the Board's failure to seek certiorari(Novak Logging Co119 NLRB1573;Scherrer Co,119 NLRB 1587)of $50,000 were shipped from said Milltown plant ininterstate commerce directly to states of the United Statesother than the State of New Jersey.Respondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.IIITHE UNFAIR LABOR PRACTICESAll production and maintenance employees employedby Respondent at its Milltown, New Jersey, location,excludingofficeclericalemployees,professionalemployees, watchmen, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b)of the Act.On or about April 10, 1969, a majority of theemployees of Respondent in the appropriate unit, by asecret-ballot election, designated and selected the Union astheir exclusive representative for the purpose of collectivebargaining with Respondent, and on or about August 26,1969, the Board certified the Union as the exclusivecollective-bargaining representative of the employees insaid unit.On or about September 4, 1969, the Union requestedRespondent to bargain collectively in the appropriate unit,and on or about September 5, 1969, Respondent refusedand continues to refuse to recognize and bargain with theUnion in the appropriate unit.By the refusal to bargain Respondent has engaged inunfair labor practices affecting commerce in violation ofSections 8(a)(5) and (1) and 2(6) and (7) of the Act.Upon the foregoing findings and conclusions, pursuantto Section 10(c) of the Act, I recommend that the Boardissuethe following:ORDERA. For the purpose of determining the duration of thecertification, the initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedexclusivebargaining representative in the appropriateunit6B.The D & M Company, a division of The BaldtCorporation, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Oil, Chemicaland Atomic Workers International Union, AFL-CIO, asthe exclusive collective-bargaining representative of theemployees in the following appropriate bargaining unit:All production and maintenance employees employedbyRespondent at its Milltown, New Jersey, location,excludingofficeclericalemployees,professional'The purposeof this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period providedby law.SeeMar-Jac Poultry Co , 136NLRB 785;Commerce Co . d/b/a Lamar Hotel,140 NLRB 226, 229, 328F 2d 600 (C A 5), cert denied 379 U.S. 817;Burnett Construction Co,149 NLRB 1419, 1421,enfd350 F 2d 57 (C A 10). 176DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees,watchmen, guards, and supervisors asdefined in the Act.(b)Interferingwith the efforts of said Union tonegotiate for or represent employees as such exclusivecollective-bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectivelywithOil,Chemical and AtomicWorkers InternationalUnion,AFL-CIO, as the exclusive representative of all theemployees in the appropriate unit with respect to rates ofpay, wages, hours of employment, and other terms andconditionsof employment, and embody in a signedagreement any understanding reached.(b)Post at its place of business in Milltown, NewJersey, copies of the attached notice marked "Appendix."'Copies of said notice on forms provided by the RegionalDirector for Region 22, shall, after being duly signed byan authorized representative of the Respondent, be postedby the Respondent immediately upon receipt thereof andmaintained by the Respondent for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 22, inwriting, within 20 days from receipt of this RecommendedOrder, what steps the Respondent has taken to complyherewithDatedByNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with Oil,Chemical and Atomic Workers International UnionAFL-CIO,astheexclusivecollective-bargainingrepresentative of all the following employees:Allproductionandmaintenanceemployeesemployed at our Milltown, New Jersey, plant,excludingofficeclericalemployees,professionalemployees,watchmen, guards, and supervisors asdefined in the Act.WE WILL NOT interfere with the efforts of the Unionto negotiate for or represent employees as exclusive,collective-bargaining representative.WE WILL bargain, collectively with the Union as theexclusivecollective-bargainingrepresentativeof the,employees in the appropriate unit, and if anunderstanding is reached we will sign a contract withthe Union.'In the event no exceptions are filed as provided by Section102.46 of theRulesandRegulationsof the Board,thefindings,conclusions,recommendations,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings, conclusions,and order, and all objections thereto shallbe deemed waived for all purposes. In the event that the Board'sOrder isenforced by a judgment of a UnitedStates Court of Appeals,the words inthe notice reading "Postedby Order ofthe 'National Labor RelationsBoard"shall be changed to read"Posted pursuant to a Judgment of theUnited StatesCourt of AppealsEnforcing an Order of the National LaborRelations Board "'In the event that this Recommended Order isadopted bythe Board,this provision shall be modified to read-"Notifythe RegionalDirector forRegion 22, in writing,within 10daysfrom the receiptof this Order, whatsteps the Respondent has taken tocomplyherewith."APPENDIXTHE D & M COMPANY, ADIVISION OF THE BALDTCORPORATION(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,Federal Building, 16th Floor, 970 Broad Street, Newark,New Jersey 07102, Telephone 201-645-2100.